DETAILED ACTION
This Office Action is responsive to the amendment filed on 9/1/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 depends from claim 1, and states that the block copolymer is chosen from one of the recited formulae. Each formulae has a hydrophilic block which is either PDMAEMA or PDEAEMA. Based on the abbreviations recited in the specification (see ¶0018), these terms refer to poly(dimethylaminoethyl methacrylate) (PDMAEMA) and poly(diethylaminoethyl methacrylate) (PDEAEMA); note that these terms therefore read on a polymer containing a single type of monomer unit. In contrast, the independent claim requires the hydrophilic block to be a copolymer comprising dialkylaminoalkyl methacrylate units and quaternary salts of the same. The instant claim therefore impermissibly broaden the scope of the parent claim to read on structures wherein the hydrophilic block does not contain the quaternary ammonium unit required by the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-3, 6-10, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Piro et al, US2004/0122160.
Piro discloses the production of a diblock copolymer dispersant comprising an adsorbing block containing a quaternary ammonium group (for claims 1, 10, 12, 16, 17) and a stabilizing block (abstract, ¶0016, 0026). Said block copolymer is characterized by a number average molecular weight (Mn) in the range of 1000 to 100000 (¶0024), overlapping the claimed range (for claims 1, 2, 16, 17). Said adsorbing block may be prepared via polymerization of a amine-containing monomer such as dimethylaminoethyl methacrylate (DMAEMA), followed by alkylation of at least 30% of the amine functionalities (¶0020); note that this results in a block containing a combination of amine-bearing monomers and quaternary ammonium ions of said amine-bearing monomer (for claims 1, 10, 16, 17). Said stabilizing block is preferably a (meth)acrylate polymer (¶0022). Piro specifically discloses an embodiment of said diblock copolymer dispersant wherein the stabilizing block is a methyl methacrylate/butyl methacrylate copolymer, corresponding to the claimed hydrophobic block (for claims 6-8), and the adsorbing block is 90% quaternized polyDMAEMA, corresponding to the claimed hydrophilic block (for claims 1, 10, 16, 17). The block copolymer is combined with a binder resin, corresponding to the claimed matrix (for claim ) to form a coating composition containing 1 to 50% of the dispersant (for claim 3) (¶0034). Note that drying the coating composition will result in a solid film comprising the block copolymer dispersed within the binder resin (for claims 1, 10).
Regarding claim 9: As noted above, Piro teaches the use of butyl methacrylate and DMAEMA in the production of the stabilizing and adsorbing blocks, respectively. The prior art therefore renders obvious the production of a PBMA-block-PDMAEMA copolymer.
Piro does not particularly point to the production of a block copolymer having the recited molecular weight.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The Mn range for the prior art polymer overlaps the range recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed polymer in view of the teachings of Piro (for claims 1, 2, 16, 17).
Regarding the claimed intended uses: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art renders obvious the production of a block copolymer dispersant which 1) has the same block copolymer structure comprising the same monomers as disclosed by applicant for the production of the claimed polymer and 2) has the same molecular weight as used to define the claimed polymer. As the polymer rendered obvious by the prior art appears to be identical to the claimed invention, it is reasonably expected that it would be capable of performing the recited intended uses.  The burden is therefore shifted to applicant to provide evidence that the prior art polymer could not be used for the claimed intended uses (for claims 16-18).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Piro et al, US2004/0122160 as applied to claims 1-3, 6-10, 12, 16-18  above, and further in view of Schmidt et al, US7745535.
The disclosure of Piro is discussed earlier in this Action. Piro teaches that the block copolymer can be prepared using controlled radical processes (¶0029).
Piro is silent regarding the use of nitroxide mediated polymerization to prepare the block copolymer.
Schmidt discloses the production of block copolymers from (meth)acrylic monomers (Column 3, lines 17-20, 36-38, 57-58). As taught by Schmidt, it was known that such block copolymers could be prepared via nitroxide mediated polymerization. Schmidt further teaches that nitroxide mediated polymerization was advantageous over other polymerization methods because the nitroxide is generally innocuous and can remain in the reaction mix, eliminating the need for process steps to remove control compounds from the final polymer product, and because stringent purification of the reagents is not needed (Column 5, lines 50-67).
Piro and Schmidt both disclose the preparation of methacrylic block copolymers. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the process of Piro by preparing the block copolymer via nitroxide mediated polymerization, in order to develop a process having the advantages disclosed by Schmidt as discussed above

Response to Arguments
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Álvaraz-Paino et al, published in Biomacromolecules vol. 16 (2015), have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Zhang et al, published in Macromolecules vol. 32 (2016), have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Yao, “Preparation of Tertiary Amine Containing Amphiphilic Copolymer Blended Membrane for Adsorption During Filtration” (2016), have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Yao, published in Desalination vol. 355, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Benkhaled et al, published in Polymer Chemistry vol. 9 (2018), have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Kosar et al, US2011/0207841, have been fully considered and are persuasive.  The rejections have been withdrawn in view of the amendment to the claims. 
Applicant’s arguments, filed 7/1/2022, with respect to the rejection over Kristiansen, US2008/0125513, have been fully considered and are persuasive.  The rejection has been withdrawn in view of the amendment to the claims. 

Allowable Subject Matter
Claims 13-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Piro et al, US2004/0122160, discussed earlier in this Action. Note that the prior art composition is applied to surfaces as a liquid and allowed to dry; Piro does not teach a process of forming a film form a solid composition and then applying that film to a surface. Furthermore, the prior art composition is used in production of articles such as automobiles; Piro does not teach nor does it fairly suggest the production of a medical device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765